Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: 1. Registration Statement (Form S-3 No. 333-211998) of aTyr Pharma, Inc., 2. Registration Statement (Form S-8 No. 333-203955) pertaining to ATYR PHARMA, INC. 2, ATYR PHARMA, INC. 2, and the ATYR PHARMA, INC. 2, and 3. Registration Statement (Form S-8 No. 333-210543) pertaining to the ATYR PHARMA, INC. 2, and the ATYR PHARMA, INC. 2; of our report dated March 16, 2017, with respect to the consolidated financial statements of aTyr Pharma, Inc. included in this Annual Report (Form 10-K) for the year ended December 31, 2016. /s/ Ernst & Young LLP San Diego, California
